Exhibit 10.1 LOAN AND SECURITY AGREEMENT THIS AGREEMENT dated as of May 23, 2008, by and between REGIONS BANK, an Alabama banking corporation, whose address is 111 N. Orange Avenue, Suite 1585, Orlando, Florida 32801 (the "Lender"), and AMCOMP INCORPORATED, a Delaware corporation, whose address is 701 U.S. Highway 1, Suite 200, North Palm Beach, Florida 33408 (the "Borrower"). RECITALS: A.The Borrower has requested the Lender to lend the sum of up to THIRTY MILLION AND NO/100 DOLLARS ($30,000,000.00) subject to the compliance by Borrower of all the terms and conditions hereof; and B.Each Guarantor will derive a benefit from such loan and therefore has agreed to guarantee the debt of Borrower to Lender and enter into this Agreement; and C.The Lender is willing to make such loan on the terms and conditions and on the security as set forth herein. NOW, THEREFORE, in consideration of the mutual promises, conditions, representations and warranties hereinafter set forth and for other good and valuable consideration, the parties hereto have mutually agreed as follows: 1.Defined Terms.As used in this Loan and Security Agreement, the following terms shall have the following meanings: Actuarial Report means the actuarial review and valuation statements of the Insurance Subsidiaries’ loss and loss adjustment expense reserve positions as of December 31 of any fiscal year (or such other date requested by the Lender), with respect to the insurance business in force, and covering such other subjects as are customary in actuarial reviews and reasonably requested by the Lender, prepared by Milliman USA or other independent actuarial firm reasonably acceptable to the Lender in accordance with reasonable actuarial assumptions and procedures, not inconsistent with the assumptions and procedures previously employed, and accompanied by a report prepared by such actuarial firm reviewing the adequacy of loss reserves of each Insurance Subsidiary (which firm shall be provided access to or copies of all reserves analyses and valuations relating to the insurance business of each such Insurance Subsidiary) together with its report, substantially in the form of the report currently provided by such firm to the Borrower. Additive Basismeans the financial information from each of the relevant companies is added together when determining the amount(s) to be used in the calculations required in this agreement. Affiliate means any corporation or other entity that is controlled by, controls, or is under common control with, Borrower. Agreement means this Loan and Security Agreement. Alternative Rate means the rate per annum to be used for the interest rate on the Loan in the event the Base Rate is not available.The Alternative Rate will be determined by adding or subtracting a spread from either the Federal Funds Rate or the Prime Rate (as reasonably selected by Lender) so that the Alternative Rate on the first day it becomes effective is reasonably equivalent to the Base Rate as of the last day the Base Rate was available.Thereafter the Alternative Rate will be adjusted up or down based on changes to the Federal Funds Rate or Prime Rate (as initially selected) adjusted on the same date the Base Rate would have been adjusted and utilizing the same spread as utilized on the first day the Alternative Rate became effective. AmComp Assurance means AmComp Assurance Corporation, a Florida corporation. AmComp Preferred means AmComp Preferred Insurance Company, a Florida corporation. Annual Statement means, with respect to any Insurance Subsidiary, such Insurance Subsidiary’s annual statement to the insurance regulatory authorities of its domiciliary state, as the same may be amended from time to time. Base Rate means the interest rate applied to the unpaid principal balance of the Note. Borrower means AMCOMP INCORPORATED, a Delaware corporation. Closing Date means the date hereof. Code means the Uniform Commercial Code, as in effect in Florida from time to time. Collateral means collectively: (a) all of the stock of AmComp Preferred; (b) all Surplus Notes now or hereafter owned by Borrower or its Subsidiaries. Contingent Obligations means any obligation, contingent or otherwise, of any Person directly or indirectly guaranteeing any Debt of any other Person and any obligation, direct or indirect, contingent or otherwise, of such Person (i) to purchase or pay (or advance or supply funds for the purchase or payment of) such Debt of such Person (whether arising by virtue of agreements to keep-well, to purchase assets, goods, securities or services, to take-or-pay, or to maintain financial statement conditions or otherwise) or (ii) entered into for the purpose of assuring in any other manner the obligee of such Debt of the payment thereof or to protect such obligee against loss in respect thereof (in whole or in part). Contractual Obligation means any provision of any security issued by a Person or of any agreement, instrument, or undertaking to which such Person is a party or by which it or any of its property is bound. Debt means any indebtedness or liability for borrowed money and any other indebtedness or liability or similar obligations which must be characterized as a Debt (whether long term or short term) for the purpose of an audited financial statement prepared pursuant to the standards of the American Institute of Certified Public Accountants. Debt Service Coverage Ratio means, as of the last day of any fiscal year of the Borrower, the ratio of (a) (i) Service Fees from Insurance Subsidiaries for such fiscal year, plus (ii) interest received by the Borrower on the Surplus Notes, plus (iii) Dividends Available Without Regulatory Approval during such fiscal year, plus (iv) Dividends Available With Regulatory Approval during such fiscal year, plus (v) depreciation expense, plus (vi) Tax Sharing Revenue, minus (vii) Expenses of the Borrower and the Non-Insurance Subsidiaries for such fiscal year, minus (viii) dividends paid, to (b) (i) scheduled interest payments on Debt for such fiscal year, plus (ii) scheduled principal payments on Debt for such fiscal year. Default Rate means that default rate more specifically described in the Note. Dividends Available With Regulatory Approval means dividends payable with respect to ownership of the capital stock of an Insurance Subsidiary that an Insurance Subsidiary may pay stockholders only with the prior approval of the FOIR. Dividends Available Without Regulatory Approval means dividends payable with respect to ownership of the capital stock of an Insurance Subsidiary that such Insurance Subsidiary is able to pay stockholders without the prior approval of the FOIR. 2 EIG means Employers Holdings, Inc., a Nevada corporation, or any subsidiary of Employers Holdings, Inc. Employers Merger means the merger of Sapphire Acquisition Corp, a Delaware corporation and a wholly owned subsidiary of Employers Holdings, Inc., a Nevada corporation, with and into the Borrower with the Borrower continuing as the continuing company under the merger, pursuant to the Merger Agreement made and entered into as of January 10, 2008, as amended by the amendment thereto dated April 28, 2008, and as the same may be further amended, restated or otherwise modified. Expenses of the Borrower and the Non-Insurance Subsidiaries means operating expenses of the Borrower and each and every Subsidiary with the exception of the Insurance Subsidiaries. ERISA means the Employee Retirement Income Security Act of 1974 and all rules and regulations promulgated thereunder. Event of Default means any one of the events enumerated in Article 9 (“Events of Default”). Federal Funds Rate means, for any day, the rate of interest per annum (rounded upwards, if necessary, to the nearest whole multiple of 1/100 of 1%) equal to the weighted average of the rates on overnight Federal funds transaction with members of the Federal Reserve System arranged by Federal funds brokers as published by the Federal Reserve Bank of New York on the Interest Rate Determination Date. FOIR shall mean the Florida Office of Insurance Regulation. GAAP means generally accepted accounting principles in the United States of America as defined by the Financial Accounting Standards Board or its successor, as in effect from time to time consistently applied. Governmental Authority means any nation or government, any state or other political subdivision thereof and any entity exercising executive, legislative, judicial, regulatory or administrative functions pertaining to government. Guarantormeans PINNACLE ADMINISTRATIVE COMPANY, a Florida corporation, PINNACLE BENEFITS, INC., a Florida corporation, and AMSERV, INC., a Florida corporation, jointly and severally. Insurance Operating Expenses means those expenses as evidenced on each Insurance Subsidiary’s SAP Statement. Insurance Subsidiary means AmComp Preferred, AmComp Assurance and all Wholly Owned Subsidiaries of the Borrower licensed to engage in the business of property and casualty insurance. Interest Expense shall mean interest payable on Debt during the period in question. IRIS Tests means the ratios and other financial measurements developed by the NAIC under its Insurance Regulatory Information System or, in lieu thereof, any successor thereto, replacement thereof, substitute therefor or other substantially similar guidelines intended to measure the financial performance of companies in the property and casualty insurance industry, as the same shall be in effect from time to time. Lender means REGIONS BANK, an Alabama banking corporation. Lien means any interest in property (real, personal, or mixed, and tangible or intangible) securing an obligation owed to, or a claim by, a Person other than the owner of the property, whether such interest is based on the common law, statute or contract, and including a security interest, security title or Lien arising from a security agreement, mortgage, deed of trust, deed to secure debt, encumbrance, pledge, conditional sale or trust receipt or a lease, consignment or bailment for security purposes. The term “Lien” shall include covenants, conditions, restrictions, leases, and other encumbrances affecting any property.
